































HERMAN MILLER, INC.


OFFICERS' SUPPLEMENTAL RETIREMENT INCOME PLAN
(Effective March 15, 1983)
(As Amended January 21, 1986 and January 19, 1988


and Restated as of March 15, 1988)







0



--------------------------------------------------------------------------------





HERMAN MILLER, INC,


OFFICERS' SUPPLEMENTAL RETIREMENT INCOME PLAN
(Effective March 15, 1983)
(As Amended January 21, 1986 and January 19, 1988
and Restated as of March 15, 1988)


I. Purpose


Herman Miller, Inc. has adopted this Officers’ Supplemental Retirement Income
Plan for a select group of officers in order to:


A. Increase the overall effectiveness of the Company's executive compensation
program so as to attract, retain and motivate qualified senior management
personnel; and


B. Provide benefits that are consistent with the particular needs and
characteristics of senior management personnel.


II. Definitions


When used herein, the following words shall have the meanings below unless the
context clearly indicates otherwise.


A.     Attained Compensation means either of the following:


1. For officers who first become Participants on or after January 21, 1986,
Attained Compensation means the average of the highest annual Total Compensation
of such a Participant for any five complete calendar years of Credited Service
for which the Participant is directly compensated by the Company out of the last
ten complete calendar years of such Credited Service prior to his termination of
employment with the Company.


2. For all other Participants, Attained Compensation means either:


(a) The highest annual Total Compensation of a Participant for one complete
calendar year of Credited Service for which the Participant is directly
compensated by the Company out of the last three complete calendar years of
Credited Service prior to his termination of employment with the Company, or


(b) The amount defined in subparagraph 1 above, whichever the Participant shall
elect,


provided that only Participants who were employed by the Company on January 20,
1986 are entitled to make such election and, provided further, that such
election shall be in writing, signed by the Participant, and filed with the
Company on or before May 31, 1986. If Participant does not file such an election
on or before such date, his or her Attained Compensation shall be as defined in
subparagraph (a) above.


B. Basic Retirement Plan means the Herman Miller, Inc. Retirement Income Plan,
as amended from time to time.


C. Basic Retirement Plan Benefit means the total annual benefit payable or
available immediately upon Retirement under the Basic Retirement Plan computed
under the provisions of such plan and described as the "Basic Retirement
Income," ignoring any adjustment in the benefit for any optional form of
payment.


D. Beneficiary shall have the same meaning as the term does under the Basic
Retirement Plan,


E. Board of Directors or Board means the Board of Directors of Herman Miller,
Inc. or of any successor corporation.

1



--------------------------------------------------------------------------------





F. Committee means an Administrative Committee of three or more members who are
appointed by the Board of Directors of the Company for the purpose of
administering this Plan. A majority of the members of the Committee shall not be
eligible to participate in the Plan. At the effective date of this Officers'
Supplemental Retirement Income Plan, this committee shall be composed of the
same members as the Executive Compensation Committee of the Board of Directors.


G.     Company means Herman Miller Inc. or any successor corporation but does
not include any subsidiary companies or any affiliate of Herman Miller, Inc.


H.      Credited Service means years and completed full months of service with
the Company defined as "Credited Service" in the Basic Retirement Plan.


I.    Participant means any employee or former employee who meets or has met the
eligibility requirements of Article III.


J.    Basic Supplemental Plan Benefit means the annual benefit payable in
accordance with this Officers' Supplemental Retirement Income Plan.


K.    Total Compensation means the participant's salary or wages and any other
remuneration which constitutes wages subject to tax under Section 310l(a) of the
Internal Revenue Code or would be subject to such tax but for (1) the dollar
limitations set forth in Section 3121(a)of the Internal Revenue Code; (2)the
provisions of Section 40l(k)of the Internal Revenue Code, or (3) deferral of
payment under any nonqualified plan of deferred compensation other than this
Officers' Supplemental Retirement Income Plan established by the Company.


L.    Retirement means that    time at and after which a Participant begins to
receive benefits payable under the Basic Retirement Plan.


III.    Eligibility to Participate


Each of the following officers of the Company shall be a Participant in the
Plan:


(a) Chairman, President, Treasurer and any Vice President who presently has, or
hereafter achieves, at least 60 consecutive months of employment in any such
officer capacity, and presently has, or hereafter achieves, at least ten years
of Credited Service with the Company and who is specifically designated by the
Board of Directors as a Participant, and


(b) Each such former officer of the Company who, prior to March 15, 1983, was
employed in any such officer capacity for 60 consecutive months of employment
and had at least ten years of Credited Service with the Company prior to
termination of his employment and who is specifically designated by the Board of
Directors as a Participant.


IV. Plan Benefits


A.     Computation of Basic Supplemental Benefit


The Basic Supplemental Plan Benefit shall be computed by subtracting the Basic
Retirement Plan Benefit from an amount determined by applying the following
percentage to the Participant's Attained Compensation. The percentage to be so
applied shall be equal to the sum of the following percentages: (1) 2.0% for
each year of Credited Service and .167% for each additional month of Credited
Service to age 55, (2) 3.0% for each year of Credited Service and .250% for each
additional month of Credited Service after attaining age 55 to age 60, and (3)
2.0% for each year of Credited Service and .167% for each additional month of
Credited Service after attaining age 60 to age 65; provided, however, that in no
event shall the percentage of a Participant's Attained Compensation from which
his or her Basic Retirement Plan Benefit is subtracted exceed the percentages
set forth below at the Retirement commencement ages set forth opposite such
percentages:



2



--------------------------------------------------------------------------------



Commencement of Retirement at Attained Age of
 
Maximum Percent of Attained Compensation
55
 
50
56
 
53
57
 
56
58
 
59
59
 
62
60
 
65
61
 
67
62
 
69
63
 
71
64
 
73
65 or after
 
75





B. Method and Amount of Payment


1.    A Participant’s benefits under the Plan shall commence and shall terminate
at the same time and be paid in the same manner as his or her benefits are paid
under the Basic Retirement Plan and shall be subject to actuarial reductions
relating to the form of payment (but not as to early Retirement) on the same
basis as described in the Basic Retirement Plan depending upon the optional form
of payment selected by the Participant.


2. Notwithstanding the foregoing, at the written request of any Participant, the
Committee, in its sole and absolute discretion, may determine to pay to a
Participant at or after his or her Retirement, as a partial payment of his or
her Basic Supplemental Plan Benefit, a lump sum amount in cash equal to one-half
the total benefits payable to the Participant under the Plan, actuarially
computed, discounted to its present value as of the date of payment, using such
actuarial assumptions as are, at that date, employed in computing actuarially
equivalent benefits under the Basic Retirement Plan. A Participant's request for
such lump sum payment may be made at any time before or after Retirement.
Requests made before Retirement shall apply to the total benefits payable to the
Participant beginning as of the date of the Participant's Retirement,
actuarially computed and discounted as provided above. Requests made after
Retirement shall apply to the total benefits which remain payable to the
Participant thereafter, actuarially computed and discounted as provided above.


If the Committee, in its discretion, determines to make the lump sum payment as
requested by the Participant, if the Participant is then retired, the payment
shall be made by the Company not later than thirty (30) days after the date of
the Committee's determination; if the Participant is not then retired, payment
shall be made within thirty (30) days after the date of the Participant's
Retirement. Each determination by the Committee to make or not to make a lump
sum payment requested by a Participant shall be final and binding upon the
Participant and the Company, provided that if the Committee, in its discretion,
determines not to make the lump sum payment as requested, the Committee, in its
discretion, may, but shall not be required to, receive and act on similar
requests subsequently made by the Participant to the Committee.


C. Death Prior to Retirement


In the event a Participant's employment with the Company is terminated by reason
of his or her death and such Participant is survived by a spouse to whom he or
she is then and has been married for at least 12 months, the surviving spouse of
such Participant shall be entitled to a minimum benefit under this Officers'
Supplemental Retirement Income Plan equal to $2,000 per month, less the amount
of any monthly benefit payable to such surviving spouse under the Basic
Retirement Plan (the "Minimum

3



--------------------------------------------------------------------------------



Death Benefit"). The Minimum Death Benefit shall commence when such surviving
spouse reaches age 55 and shall continue for his or her lifetime. A surviving
spouse entitled to the Minimum Death Benefit shall have the right to elect that
such benefit commence before he or she attains age 55, but in that event the
Minimum Death Benefit shall be reduced as is necessary, based upon actuarial
formulae, in order to reflect the increased number of monthly payments which may
be paid as a result of payments commencing before age 55 over the number of
monthly payments which may be made, had payments not commenced until age 55.


V. Forfeitures of Benefits


Notwithstanding any other provision of this Officers' Supplemental Retirement
Income Plan, neither a Participant nor his or her spouse nor any other
Beneficiary of the Participant shall receive any benefits hereunder if:


A. The Participant is dismissed from employment with the Company because of his
or her personal felonious conduct, unless the Participant acted in good faith
and in a manner he or she reasonably believed to be in, or not opposed to, the
best interest of the Company and had no reasonable cause to believe his or her
conduct was unlawful.


B. The Participant engages in any activity after his or her employment with the
Company terminates which is determined by the Committee to be in competition
with the Company or any of its subsidiaries, unless (l) prior to engaging in
such activity, the Participant obtains the written consent of the Committee, or
(2) after the effective date of this Plan a person, corporation, or other entity
or affiliated group acquires, whether by purchase, merger, consolidation or
otherwise, a majority of the outstanding voting shares of the Company or all or
substantially all of the assets of the Company; or


C. After the effective date of this Plan, the Participant enters into a separate
employment contract with the Company or any of its subsidiaries or other
affiliates following his or her Retirement date; or


D. The Participant during his or her Retirement fails, for reasons other than
death or physical or mental disability, to be available for consultation at the
Company's direction for up to 15 hours per month without additional compensation
(excluding reimbursement of approved expenses).


Termination of a Participant's employment with the Company for any reason prior
to commencement of his or her Retirement shall not, in and of itself, result in
any forfeiture of benefits under this Officers' Supplemental Retirement Plan.


VI.    Administration and Claims


The Committee will decide all questions regarding eligibility for benefits
hereunder and the amount of such benefits. All decisions of the Committee will
be conclusive and binding on all parties.


VII.     Provision of Benefits


This officers' Supplemental Retirement Income Plan will be unfunded. Benefits
will be paid only from the general assets of the Company. A Participant's,
spouse's or Beneficiary's rights to benefits hereunder shall be only those of an
unsecured, general creditor of the Company.


VIII. Government Regulations


It is intended that this Officers' Supplemental Retirement Income Plan will
comply with all applicable laws and governmental regulations and the Company
shall not be obligated to perform an obligation hereunder in any case where, in
the opinion of the Company's counsel, such performance would result in violation
of any law or regulation.


IX. Nonassignment


The right to benefits hereunder shall be not assignable and neither the
Participant, nor a spouse, nor any designated Beneficiary shall be entitled to
have such payments commuted or made otherwise than in accordance with the
provisions of this Officers' Supplemental Retirement Income Plan.


X. Amendment or Discontinuance

4



--------------------------------------------------------------------------------





The Company reserves the right to amend or discontinue this Officer’s
Supplemental Retirement Income Plan at any time; provided, however, that no
amendment shall operate to deprive any Participant of any right or benefit under
this plan. If the company should discontinue this Officer’s Supplemental
retirement Income Plan, the total benefit which, but for such discontinuance,
would have been paid under the Plan to each person who is at the time of such
discontinuance a Participant or who is at the time of such discontinuance
receiving or entitled to receive benefits under this Plan shall be actuarially
computed and the amounts thus calculated shall be discounted to their present
values at the time of such discontinuance using such actuarial assumptions as
are, at that date, employed in computing actuarially equivalent benefits under
the Basic Retirement Plan. The discounted values thus determined shall be
multiplied by two and the resulting amounts shall be immediately payable to the
Participant, his or her surviving spouse or other Beneficiary, as the case may
be. For purposes of computing future benefits for all non-retired, living
Participants, it will be assumed as follows: (1) that all Participants under age
55 would have retired at age 55, without, however, adjusting their actual
attained ages, years of Credited Service or Attained Compensation, and that such
Participants are entitled to the Basic Retirement Plan Benefit payable on
Retirement at age 55 irrespective of any optional form of payment election which
may have been made under the Basic Retirement Plan; and (2) that all
Participants, who are 55 years of age or older, retired at the time of
discontinuance of the Plan at their then attained ages with their then Credited
Service and their then Attained Compensation records and are entitled to the
Basic Retirement Plan Benefit payable on Retirement at such time irrespective of
any optional form of payment election which may have been made under the Basic
Retirement Plan. For purposes of computing future benefits with respect to all
Participants, surviving spouses or other Beneficiaries, as the case may be,
receiving benefits under this Plan immediately prior to the discontinuance of
this Plan, the computation shall be made based upon the actual amount and form
of payment in effect for each such person.




An amendment to this Officers' Supplemental Retirement Income Plan which
excludes any officers of the Company who are not Participants as of the date of
such amendment from thereafter becoming Participants shall not be deemed a
discontinuance of this Plan.


XI. Contractual Right to Benefits; Enforcement


This Plan establishes a contract between the Company and each Participant in the
Plan and vests in each Participant and each Beneficiary a contractual right to
the benefits to which he or she is or may become entitled hereunder. Each
Participant and each Beneficiary shall have the right to enforce payment by the
Company of any and all benefits to which such Participant or Beneficiary is or
may become entitled under this Plan. The Company shall pay or reimburse each
Participant or Beneficiary for all legal fees, costs of litigation and other
expenses incurred by or on behalf of the Participant or the Beneficiary as a
result of the Company's neglect or refusal to pay any benefits to which the
Participant or a Beneficiary becomes entitled under this Plan, or as a result of
the Company's contesting the validity, enforceability or interpretation of the
Plan.


XII. Effective Date and Termination of Prior Plan


This Plan which became effective as of March 15, 1983, superseded and replaced
the Company's Officers' Supplemental Retirement Income Plan dated November 17,
1981. This Plan, as amended on January 21, 1986 and January 19, 1988, was
restated in its entirety as of March 15, 1988, as directed by resolution adopted
by the Board of Directors of the Company.


Executed this 15th day of March, 1988.






Herman Miller, Inc.









5

